        Case 1:11-cr-01032-PAE Document 2534 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                      11-CR-1032-15 (PAE)
                        -v-
                                                                              ORDER
 CARLOS LOPEZ,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has reviewed the letter from defendant Carlos Lopez, filed yesterday at Dkt.

No. 2533. The Court asks Mr. Lopez’s counsel, Susan Kellman, Esq., to mail Mr. Lopez the jury

instructions in his case, as he requests, and a copy of this order. The Court also asks Ms.

Kellman to file (and mail to Mr. Lopez) a letter setting out her views on (1) Mr. Lopez’s

application to relieve her and (2) whether Mr. Lopez’s case is at a stage at which he is entitled to

court-appointed counsel. The Court notes that Mr. Lopez’s conviction has been affirmed by the

Second Circuit (Dkt. No. 2449), and that his application for compassionate release has been

denied (Dkt. No. 2505).

       SO ORDERED.


                                                           PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: November 13, 2020
       New York, New York
